Citation Nr: 9917252	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 RO decision which granted service 
connection for PTSD and assigned a 10 percent rating for 
such.  By an August 1998 RO decision, the veteran's rating 
was increased from 10 to 30 percent; and he continues to 
appeal to the Board for a higher rating. 


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than definite social and industrial impairment and no more 
than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 
(1998) (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active duty from May 1970 to November 1971, 
including combat service in Vietnam.

In 1984, the veteran was involved in a motor vehicle accident 
and sustained numerous injuries to the face, jaw, elbow, and 
back.

Records from the VA and private facilities, dated in 1991 and 
1992, variously reflect diagnoses including PTSD, alcohol 
dependence, and substance abuse.
 
A February 1993 VA compensation examination report reflects 
that the veteran reported that since he was discharged from 
the military he had worked in the field of construction; he 
also reported a history of not working very much or very 
often.  Following an examination, the diagnostic impression 
was alcohol dependence.

During a December 1993 Board hearing, the veteran testified 
he had a close relationship with his sister; and he also said 
he saw his father every day.  Aside from his immediate family 
and some friends from work, he related, he did not have many 
close relationships or much of a social life.  He said he 
lived alone and was divorced.  After service, he said, he was 
involved in construction work.  He said he was not receiving 
psychiatric treatment for PTSD because it was too costly, 
among other reasons.  In the past, he said, he had 
participated in group therapy (for Vietnam veterans).  He 
related he was not currently taking any medication for 
treatment of PTSD but did consume alcohol to suppress his 
memories of Vietnam.  He also indicated he had been 
repeatedly incarcerated for offenses including assault of a 
police officer. 

By a September 1995 Board decision, service connection for 
PTSD was granted. 

An April 1996 VA compensation examination report shows that 
the veteran said he began experimenting with drugs during 
service.  After service, he said, he developed a serious 
alcohol problem.  As a result of his alcoholism, he said, he 
had lost jobs (because of alcoholic blackouts), and his 
driver's license (because of repeated arrests for driving 
while intoxicated).  He said he finally stopped drinking 
because he was told he had cirrhosis.  (The examiner noted 
that the veteran admitted to drinking alcohol as recently as 
one month prior to the examination.)  The veteran reported he 
was a high school graduate and had performed construction 
work.  He said he had lost one job for assaulting his boss, 
whom he felt had cheated him out of some pay.  As a result of 
such an incident, he related, he was unable to find 
employment.  He said he had given up his hobby of hunting for 
mushrooms because he was fearful of being in the woods.  He 
said he tended to avoid people and spent most of the day 
isolated in his apartment.  He said he had not had a 
significant or sustained relationship with a woman since his 
wife left him about 20 years ago, after about 3 years of 
marriage.  He said he had one child, who was currently 18 
years old and was born with several birth defects.  He said 
he had a sense of a foreshortened future and he related such 
to his cirrhosis.  He said he had an exaggerated startle 
response, intrusive thoughts, and combat related nightmares.  
He said he had chronic insomnia and was fearful of going to 
sleep because of nightmares.  He said he had a history of 
anger dyscontrol, which was mostly associated with alcohol 
intoxication.  He said he could not remember parts of his 
Vietnam service.  He complained of concentration difficulty 
and said he often had to read material several times before 
absorbing its content.  

On mental status examination, it was noted the veteran was 
poorly groomed.  His speech was coherent and normal in tempo.  
There was no evidence of a formal thought disorder.  He was 
not very articulate and he had difficulty relating his 
Vietnam experience to his current difficulties.  His affect 
appeared anxious and he had some quavering of the voice.  
There was no evidence of psychotic or first rank symptoms.  
On cognitive function testing, he was oriented in all three 
spheres.  Immediate recall of 4 items was intact; and he 
could remember 2 of 4 items after 5 minutes.  His 
concentration appeared impaired.  He was unable to correctly 
spell "world" backwards.  His intelligence was estimated in 
the low average to borderline range.  His judgment appeared 
to be intact.  He appeared to have insight in that he 
appreciated his difficulties and sought help for such.  The 
Axis I diagnoses were chronic PTSD, alcohol dependence in 
early partial remission, and a history of opiate dependence 
and cannabis abuse.  The Global Assessment of Functioning 
(GAF) score was estimated to be between 31 and 40.  It was 
remarked that if the veteran was awarded VA pension benefits 
it would be better for him to have a payee as his lasting 
recovery from alcohol was quite uncertain.

By a May 1996 RO decision, a 10 percent rating was assigned 
for PTSD, effective from November 1990.

A June 1996 VA consultation examination request shows that 
the veteran complained of nervousness, depression, poor 
appetite, and low energy.  On consultation examination, he 
said, he had experienced an increase in his PTSD symptoms.  
He related he was always jumpy and could not sleep.  He said 
he was isolated from friends and family and only went out for 
necessities.  He reported feeling chronically sad and said he 
cried over small things.  He said he had survivor's guilt.  
In the past, he said, he drank excessively.  The clinical 
impression was chronic PTSD with depression. 

The veteran's October 1996 VA general medical compensation 
examination report reflects that the veteran reported he had 
a history of being in a motor vehicle accident in which he 
had fractured his upper and lower back; he reported he took 4 
to 6 Tylenol 4, on a daily basis, to relieve his pain.  He 
said he had a history of cirrhosis of the liver.  Following 
an examination, it was concluded that the veteran was 
unemployable because of psychiatric and thoracolumbar 
problems.  The diagnoses were residuals of trauma to the 
thoracolumbar spine with degenerative changes and cirrhosis 
of the liver.

A May 1997 VA general medical examination report shows that 
the veteran had been unemployed since November 1996.  Prior 
to that, he said, he worked as a bricklayer with a local 
contractor.  It was noted that (early in the month of May) he 
fell down and injured his left chest.  Specifically, in the 
fall, he fractured ribs and ruptured his spleen.  He 
underwent surgical treatment of the ruptured spleen and was 
hospitalized for several days.  Following an examination, the 
diagnoses included status post fracture of the left ribs and 
a splenectomy in May 1997, a history of cirrhosis of the 
liver (stable), a history of alcoholism, and early 
degenerative osteoarthritis of the lumbar spine.  It was 
concluded that the veteran was unemployable at the present 
time due to a postsplenectomy (which was performed 18 days 
earlier and which had not completely healed). 

A September 1997 VA compensation examination report shows 
that the veteran's claims file was not made available to the 
examiner (B. Sompali, M.D.) but that his clinical chart had 
been.  During the examination, the veteran reported he had 
been dependent on alcohol for years, until 1996.  He also 
said he had sleep difficulties for years; he related his 
sleep was interrupted with nightmares; and he said his 
nightmares had increased in frequency, becoming manifest 
three to four times per week.  He said he had flashbacks 
which were easily precipitated by loud banging noises and the 
like.  He said he had survivor's guilt at times.  
Specifically, he related he had lost a friend in an ambush 
and that such made him feel sad and depressed.  He said he 
had depressed feelings for years, had a sense of a 
foreshortened future, and felt hopeless and helpless at 
times.  He said he had very intense suicidal ideation in the 
past but was now a very religious person and did not believe 
in suicide.  He said he had amnesia with respect to certain 
portions of his Vietnam experience.  He said he used to enjoy 
hunting for mushrooms but was now fearful of going into the 
woods.  He said he had no friends who were willing to 
communicate with him and he said he tried to isolate himself.  
He said he now spent most of his day isolated in his 
apartment.  He related that his marriage ended in a divorce 
because of his anger and "discontrol" after his Vietnam 
service.  He said he currently lived with his girlfriend.  As 
for employment history, he said, after he returned home from 
Vietnam he did a lot of carpentry and construction work.  He 
said he had switched jobs so frequently he could not pinpoint 
all the jobs he had in the past.  Specifically, he related, 
he changed his jobs every several months because he had 
problems with authority figures.  When questioned by 
authority, he said, he got upset and angry.  He also said he 
was not able to find jobs because he had problems 
functioning.  

At the time of the examination, the veteran did not show any 
agitation, delusions, or hallucinations.  On objective 
examination, he was alert and oriented times three; his 
speech was normal in tempo; his mood was depressed; his 
affect was appropriate; and his thought flow was normal.  No 
psychoses were detected.  He was depressed and with no 
suicidal ideation at the time of the interview.  His memory 
was decreased for short-term events; his remote memory was 
fine; and his immediate recall memory was 3 out of 3 and 2 
out of 3 after 3 minutes.  He had some concentration 
difficulties during the interview.  He was able to correctly 
spell "world" backwards.  His intelligence was in the low 
average to borderline range.  His impulse control was fair at 
the time of the interview.  His judgment and insight were 
intact.  It was concluded that the veteran was capable of 
handling his benefit payments.  It was also concluded that 
since the veteran's examination in 1996, by Dr. Hill, his 
symptoms of nightmares, flashbacks, and feelings of 
depression had increased.  The veteran said he was not taking 
any medication currently, was not receiving any counseling, 
and said his alcohol use had been in remission for 6 months.  
The Axis I diagnoses included chronic PTSD, a history of 
alcohol dependence (in remission for 6 months), and a history 
of opiate and cannabis abuse.  The GAF score was 30 currently 
and was 40 in the past. 

A January 1998 VA compensation examination report shows that 
B. Sompali, M.D. reviewed the claims file and indicated that 
there were no findings which were suggestive of alcohol 
dependence, or opiate and cannabis abuse.  It was noted that 
the veteran was in remission from using alcohol, cannabis, 
and opiates for at least 6 months and did not show any 
cravings for alcohol or opiates during the September 1997 
interview.  The veteran's GAF score from the previous 
examination (performed in September 1997) was noted as 30 and 
Dr. Sompali said that such was based on PTSD.  The Axis I 
diagnoses were chronic PTSD, and a history of alcohol 
dependence and opiate and cannabis abuse (all of which were 
in remission for 6 months); the Axis III diagnoses were 
chronic low back pain, cirrhosis of the liver, a shrapnel 
injury to the left leg, and status post meniscus surgery of 
the left knee.  The GAF score was 30 with a past score of 40.

In an August 1998 statement, the veteran said he was taking 
anti-depressant medication which did not seem to help.

By an August 1998 RO decision, an increased rating for PTSD 
was granted from 10 to 30 percent, effective from September 
1997.


II.  Legal Analysis

The veteran's claim, for a higher rating for PTSD is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9411 (1990-1996).  This code provides that a 30 
percent rating is to be assigned when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  (The term 
"definite" in the regulation means "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large."  VAOPGCPREC 9-93.)  A 50 percent rating 
is assigned when the ability to maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
when symptoms result in severe social and industrial 
impairment.

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411 
(1998).  A 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.

As an initial matter, it is noted that the veteran has 
significant non-service-connected physical conditions, 
including cirrhosis of the liver and numerous orthopedic 
problems, which adversely affect his industrial adaptability, 
and related impairment may not be considered when rating the 
service-connected psychiatric disorder.  38 C.F.R. § 4.14.  
The record also shows that the veteran abused alcohol and 
drugs in the recent past.  Substance abuse may not be service 
connected for compensation purposes, on either a direct or 
secondary basis, and impairment from substance abuse may not 
be considered in support of an increased compensation rating 
for a service-connected psychiatric disorder.  38 U.S.C.A. 
§§ 105, 1110; 38 C.F.R. §§ 3.301, 4.14; VAOGCPREC 2-97 and 2-
98.

A review of the medical evidence shows that the veteran was 
diagnosed as having PTSD in the early 1990s.  Since then, he 
has not received regular treatment for such, although he 
reports recent use of anti-depressant medication.  Recent 
medical evidence shows that when he was examined for VA 
compensation purposes in April 1996, he reported having a 
high school education and a work history in construction.  He 
said he was unemployed and had lost jobs in the past because 
of alcoholic blackouts and because of disputes between him 
and his boss.  He said he tended to avoid people and spent 
most of the day isolated in his apartment.  He related he had 
not had a significant relationship with a woman since his 
wife left him years ago.  On mental status examination, he 
was oriented in all three spheres.  His speech was coherent 
and normal in tempo; and there was no evidence of a 
psychosis.  It was also noted that he was poorly groomed.  
His affect appeared anxious; his voice quavered a bit; and 
his concentration appeared impaired.  His GAF score was 
estimated to be between 31 and 40.  The diagnoses were PTSD, 
alcohol dependence (in early remission), and a history of 
opiate dependence and cannabis abuse.  

At a May 1997 VA general medical examination, the veteran 
reported he was working as recently as November 1996 as a 
bricklayer, and the examination showed various physical 
problems.

When the veteran was examined by the VA in September 1997, he 
again reported that he was unemployed.  He basically said he 
was unemployed because he had problems with authority figures 
and had problems functioning.  He said he had lost interest 
in mushroom hunting, which apparently was an old hobby of 
his.  He said he spent most of his day isolated in his 
apartment; however, he also said he lived with his 
girlfriend.  On examination, he was alert and oriented.  His 
speech was normal in tempo; and there was no evidence of 
delusions or hallucinations.  His mood was described as 
depressed.  He had decreased short-term memory and some 
concentration difficulties.  The diagnoses included PTSD and 
a history of alcohol dependence and substance abuse (in 
remission for 6 months).  His GAF score was 30.  In January 
1998, a VA examiner reviewed the veteran's claims file and 
indicated that the veteran's GAF score of 30, rendered during 
a September 1997 VA examination, was based on PTSD.  It was 
also indicated that the veteran did not appear to be abusing 
alcohol or drugs.

Applying the old criteria, with particular regard to 
industrial impairment, it is pointed out that the veteran has 
a high school education and has a history of working in 
construction and carpentry.  He is currently unemployed.  He 
asserts he has had difficulty finding and keeping a job 
because of his PTSD symptoms.  Specifically, he says he has 
problems getting along with authority figures and problems 
functioning.  The Board acknowledges that the veteran has 
been unemployed at times in recent years, but the evidence 
shows that his multitude of non-service-connected 
disabilities, including substance abuse and residuals of a 
motor vehicle accident have been the primary reason for 
periods of unemployment.  See October 1996 and May 1997 VA 
compensation examination reports.  The Board further notes 
that there is no evidence showing that the veteran is 
prevented from obtaining another job because of PTSD symptoms 
alone.  With respect to social impairment, it is noted that 
while the veteran may assert that he isolates himself from 
others, evidence on file is to the contrary and shows that he 
describes his relationship with his sister as close, and he 
now has a girlfriend with whom he lives.  In sum, the Board 
finds that the evidence does not demonstrate that, due to his 
PTSD, his ability to establish and maintain effective or 
favorable relationships with people is considerably impaired 
and that psychoneurotic symptoms are of such severity and 
persistence that there is considerable impairment in the 
ability to obtain or retain employment, as would warrant a 50 
percent rating.  38 C.F.R. § 4.132, Code 9411 (1996).  The 
weight of the evidence shows that the veteran's psychiatric 
disorder more nearly approximates the old criteria for a 30 
percent rating (a definite degree of social and industrial 
impairment).  38 C.F.R. §§ 4.7, 4.132, Code 9411 (1996).

With respect to the new criteria, the Board notes that recent 
medical evidence, including the clinical findings from 1996 
and 1997 VA compensation examinations, show that the 
veteran's speech was coherent and normal in tempo.  His 
insight and judgment were intact.  However, it was noted that 
he did have some concentration difficulties and memory 
impairment.  Nevertheless, the Board finds that his overall 
symptoms do not support a 50 percent rating under the new 
criteria.  There is no evidence on file showing reduced 
reliability and productivity due to symptoms, including 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks which occur more than once a week, difficulty in 
understanding complex command, or impaired judgment and 
abstract thinking.  It is pointed out that the veteran has 
not received any significant treatment in recent years for 
his PTSD.  Based on all the evidence, the Board finds that an 
increased rating to 50 percent is not warranted under the new 
criteria.  38 C.F.R. § 4.130, Code 9411 (1998) (effective 
November 7, 1996).

The weight of the evidence establishes that the veteran's 
PTSD is no more than 30 percent disabling under either the 
old or new regulations concerning ratings for psychiatric 
disorders.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for a higher rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A higher rating for PTSD is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

